DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
3.	The following office action is a Final Office Action in response to communications received on 12/28/2020.
Claims 1, 12, 18, 21, 31, 34 and 35 have been amended; claims 9, 27, 29 have been canceled. Therefore, claims 1-8, 10-26, 28 and 30-36 are currently pending in this application.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claim 35 is rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	 
generating the representation of an expert's hand”; however, it is unclear whether the term “an expert hand” is referring to the expert’s hand implied in line 2 of the claim. It is worth noting that amending the above term as --the expert’s hand-- would rectify the above ambiguity.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that, the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of any given reference are exemplary only. Accordingly, such citation(s) are not intended to limit or restrict the teaching of the given reference to the cited portion(s) of the reference only. Applicant is required to evaluate the entire disclosure of each reference pertinent to one or more of the claims.
●	Claims 1-8, 11, 13-15, 18, 19, 21-26, 30, 31 and 33-36 are rejected under 35 U.S.C.103 as being unpatentable over Daniels 2017/0358235 in view of Bradski 2016/0026253. 
Daniels teaches the following claimed limitations: a method of teaching a user to perform a manual task with an extended reality (XR) device, 
the method comprising: recording a series of images of an expert's hand with a camera by acquiring at least one image of a fiducial marker associated with the manual task on the expert's hand or an instrument while the expert's hand is performing the manual task ([0067]; [0072], [0088] to [0090]: e.g. a training system that implements an augmented reality, wherein the training system is utilized for teaching a user an activity—such as playing a musical instrument, etc.; and where a video camera is implemented to record hand and finger positions of a performer as the performer is playing the musical instrument. In this regard, the performer is considered as the expert. It is understood that the camera captures at least one image of an instrument since the camera is  capturing the hand/finger of performer as the performer is playing the musical instrument. Moreover, the system allows, during the recording, the tracking of the performer’s fingers, wherein the finger nails are painted with colored or reflective paint [i.e. acquiring at least one image of a fiducial marker associated with the manual task on the expert's hand]); generating by a processor operably coupled to the camera, a representation of the expert's hand based on the series of images of the expert's hand; generating a model of the expert's hand based on the representation of the expert's  hand; and rendering, with the XR device, the model of the expert's hand overlaid on a user's hand while the user is performing the manual task so as to guide the user in performing the manual task ([0073]; [0081] lines 1-28; FIG 35: e.g. the system further implements a visual information generator, which generates—based on the recorded video of the performer/expert—one or more visual sensory cues, including images depicting hand and/or 
finger positions; and wherein the system also generates, via the augmented reality, a computer-generated image of a hand superimposed on the user’s hand as the user is playing the musical instrument).
	Daniels does not describe the utilization of a deep-learning network (DLN) for generating the representation of the expert’s hand.
	However, Bradski discloses a system for creating virtual and augmented reality, wherein the system implements a deep learning module that involves deep neural network for processing gesture data (hand and/or finger movements of a user, etc.) captured via a camera ([1184], [1194] to [1197]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Daniels in view of Bradski; for example, by incorporating a deep learning module that implements a deep neural network for processing the video data being captured by the camera, in order to improve the accuracy of the images being generated (e.g. the accuracy of the images representing the hand and/or finger position, etc.), while at the same time supplementing and/or verifying the accuracy of the data gathered via the sensors of the system.   	 
Daniels in view of Bradski teaches the claimed limitations as discussed above. Daniels further teaches: 
Regarding claim 2, wherein recording the series of images of the expert's hand comprises imaging an instrument manipulated by the expert's hand while performing the manual task ([0072]: e.g. the performer/expert is playing a musical instrument; and therefore, the recording already comprises imaging an instrument manipulated by the expert's hand while performing the manual task),
e.g. as already indicated per claim 2, the performer/expert is playing a musical instrument), 
Regarding claim 4, wherein rendering the model of the expert's hand comprises playing an audio recording of the musical instrument played by the expert synchronized with the rendering the model of the expert's hand playing the musical instrument ([0073]; [0081] lines 12-30: e.g. besides the visual sensory cues being displayed, the system generates—via auditory information generator—audio sensory cues based on the recording of the performer; and wherein the audio is presented in synchronization with the visual sensory cues), 
Regarding claim 5, recording music played by the expert on the musical instrument while recording the series of images of the expert's hand playing the musical instrument ([0072]: e.g. the system already implements various devices, including a video camera and a microphone, for recording the performer; and therefore, the system is recording music played by the expert on the musical instrument while recording the series of images of the expert's hand playing the musical instrument). 
	Regarding each of claims 6 and 7, Daniels in view of Bradski teaches the claimed limitations as discussed above per claim 2.
	Daniels does not explicitly describe, “the instrument comprises a hand tool and the manual task comprises installing at least one of a heating, ventilation, and air conditioning (HVAC) system component, a piece of plumbing, or a piece of electrical equipment” (per claim 6); and “wherein the instrument comprises a piece of sporting equipment 
and the manual task comprises playing a sport” (per claim 7).

	Moreover, Daniels already teaches that the implementation is applicable for various activities, including sports, vehicles, etc. ([0083]).
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Daniels implementation; for example, by recording the tasks that various professionals perform in their respective fields of expertise (e.g. a medical professional performing a medical procedure; a plumber or a technician performing repair works; 
a professional player performing/playing sport, etc.), in order to expand the types of trainings that the system provides to various users; thereby making the system a more comprehensive and beneficial system.  
	Regarding claim 8, Daniels in view of Bradski teaches the claimed limitations as discussed above.
	Regarding the limitation, “wherein recording the series of images of the expert's hand comprises acquiring at least one calibration image of the expert's hand”, Bradski teaches a calibration process of a camera included in a head-worn module, so that images being captured can be adjusted ([0820]).  
	It is worth noting that Daniels already suggests the implementation of a head wearable device (eyeglasses) that includes a camera for recording the performer’s hand and/or fingers while the performer is playing the musical instrument ([0072]).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further 
Daniels in view of Bradski; for example, by incorporating an algorithm for calibrating the camera; such as capturing one or more images of the performer’s hand/finger playing the musical instrument, and thereby making adjustments based on the accuracy of the captured images, etc., in order to avoid image errors due to a misalignment of the camera’s view/angle.        
Regarding claim 11, Daniels in view of Bradski teaches the claimed limitations as discussed above. 
The limitation, “wherein generating the representation of the expert's hand comprises providing the series of images to the DLN in real time”, is already addressed according to the modification discussed per claim 1. Particularly, the modified system already implements a deep learning module; and therefore, the images captured by the camera is provided in real-time to the DLN. 
Regarding claim 13, Daniels in view of Bradski teaches the claimed limitations as discussed above.
The limitation, “wherein generating the representation of the expert's hand comprises outputting a bone-by-bone representation of the expert's hand, the bone-by-bone representation providing distal phalanges and distal inter-phalangeal movement of the expert's hand”, is merely specifying the features of the image being displayed.
Although Daniels does not explicitly describe such bone-by-bone representation of the expert's hand involving the distal phalanges and distal inter-phalangeal, Daniels already implements image processing algorithm for generating images representing the hand and finger positions of the performer playing the musical instrument; and wherein such image is superimposed on the user’s hand ([0073]; [0081] lines 1-28; FIG 35).
Daniels’s system; for example, by further upgrading the image processing algorithm, so that the system generates images that depict detailed features of the performer’s hand and fingers during playing (e.g. images depicting the bone-by-bone representation of the performer’s hand, including the distal phalanges and distal inter-phalangeal, etc.), in order to provide the user with more precise images that inform the user regarding the acts to be performed.   
Daniels in view of Bradski teaches the claimed limitations as discussed above. Daniels further teaches, 
Regarding claim 14, wherein generating the representation of the expert's hand comprises outputting translational and rotational information of the expert's hand in a space of at least two dimensions ([0073]; [0081] lines 1-28; see FIG 35: e.g. the system is displaying images depicting the hand and finger positions of the performer as the performer is playing the musical instrument. Accordingly, the system already outputs translational and rotational information of the expert's hand in a space of at least two dimensions).
Regarding claim 15, wherein generating the model of the expert's hand comprises adapting the model of the expert's hand to the user based on at least one of a size of the user's hand, a shape of the user's hand, or a location of the user's hand ([0081] lines 1-28; FIG 35: e.g. the images depicting the performer’s hand and finger position is arranged to be superimposed on the user’s hand; and therefore, it already adapts the model of the expert's hand to the user based on at least the location of the user's hand), 

e.g. the images depicting the performer’s hand and finger position is arranged to be superimposed on the user’s hand. Accordingly, the above indicates aligning the model of the expert's hand to at least the user's hand),
Regarding claim 19, wherein rendering the model of the expert's hand comprises highlighting a feature on an instrument while the user is manipulating the instrument to perform the manual task ([0087], [0088]: e.g. the system utilizes color coding to identify one or more keys to be played on the musical instrument, etc. Accordingly, the above suggests  highlighting a feature on an instrument while the user is manipulating the instrument to perform the manual task).  
Regarding claim 21, Daniels teaches the following claimed limitations: a system for teaching a user to perform a manual task, the system comprising: at least one processor to generate a representation of an expert's hand based on a series of images of the expert's hand performing the manual task ([0067] lines 1-12; [0072]: e.g. a training system that implements an augmented reality, wherein the training system is utilized for teaching a user an activity—such as playing a musical instrument, etc.; and where a video camera is implemented to record hand and finger positions of a performer as the performer is playing the musical instrument. In this regard, the performer is considered as the expert) and to generate a model of the expert's hand based on the representation of the expert's hand; and an extended reality (XR) device, operably coupled to the processor, to render the model of the expert's hand overlaid on the user's hand aligned by at least one of the user's hand, a fiducial marker on the user's hand or instrument, or an instrument e.g. the system further implements a visual information generator, which generates—based on the recorded video of the performer/expert—one or more visual sensory cues, including images depicting hand and/or finger positions; and wherein the system also generates, via the augmented reality, a computer-generated image of a hand superimposed on the user’s hand as the user is playing the musical instrument. Accordingly, the system already renders the model of the expert’s hand overlaid on the user’s hand aligned by at least the user’s hand).
	Daniels does not describe the utilization of a deep-learning network (DLN) for generating the representation of the expert’s hand.
	However, Bradski discloses a system for creating virtual and augmented reality, wherein the system implements a deep learning module that involves deep neural network for processing gesture data (hand and/or finger movements of a user, etc.) captured via a camera ([1184]; [1194] to [1197]). 
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Daniels in view of Bradski; for example, by incorporating a deep learning module that implements a deep neural network for processing the video data being captured by the camera, in order to improve the accuracy of the images being generated (e.g. the accuracy of the images representing the hand and/or finger position, etc.), while at the same time supplementing and/or verifying the accuracy of the data gathered via the sensors of the system.   
Regarding claim 22, Daniels in view of Bradski teaches the claimed limitations as discussed above. 
Daniels further teaches, wherein the manual task comprises playing a musical instrument and wherein the XR device comprises a speaker to play an audio recording of the musical instrument played by the expert synchronized while the XR device renders the model of the expert's hand playing the musical instrument ([0073]; [0078]; [0081] lines 12-30: e.g. besides the visual sensory cues, the system generates audio sensory cues based on the recording of the performer; and wherein the audio is presented in synchronization with the visual sensory cues, wherein headphones or auditory stimulating mechanism to generate the audio). 
Regarding claim 23, Daniels in view of Bradski teaches the claimed limitations as discussed above.
The limitation, “output a bone-by-bone representation of the expert's hand, the bone-by-bone representation providing distal phalanges and distal inter-phalangeal movement of the expert's hand”, is merely specifying the features of the image being displayed.
Although Daniels does not explicitly describe such bone-by-bone representation of the expert's hand involving the distal phalanges and distal inter-phalangeal, Daniels already implements image processing algorithm for generating images representing the hand and finger positions of the performer playing the musical instrument; and wherein such image is superimposed on the user’s hand ([0073]; [0081] lines 1-28; FIG 35).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Daniels’s system; for example, by further upgrading the image processing algorithm, so that the system generates images that depict detailed features of the performer’s hand and fingers during playing (e.g. images depicting the bone-by-bone representation of the performer’s hand, including the distal phalanges and distal inter-phalangeal, etc.), in order to provide the user with more precise images that inform the user regarding the acts to be performed.   
Daniels in view of Bradski teaches the claimed limitations as discussed above. Daniels further teaches, 
Regarding claim 24, output translational and rotational information of the expert's hand in a space of at least two dimensions ([0073]; [0081] lines 1-28; FIG 35: e.g. the system is displaying images depicting the hand and finger positions of the performer as the performer is playing the musical instrument. Accordingly, the system already outputs translational and rotational information of the expert's hand in a space of at least two dimensions), 
Regarding claim 25, adapt the model of the expert's hand to the user based on at least one of a size of the user's hand, a shape of the user's hand, or a location of the user's hand ([0081] lines 1-28; FIG 35: e.g. the images depicting the performer’s hand and finger position is arranged to be superimposed on the user’s hand; and therefore, it already adapts the model of the expert's hand to the user based on at least the location of the user's hand), 
Regarding claim 26, wherein the XR device is configured to render the model of the expert's hand in real time ([0073]; [0081] lines 1-28; see FIG 35: e.g. the visual sensory cues, such as the image representing the hand and finger of the performer, are displayed and superimposed on the user’s hand as the user is playing the instrument. Accordingly, the XR device is configured to render the model of the expert's hand in real time), 

e.g. the system utilizes color coding to identify one or more keys to be played on the musical instrument, etc. Accordingly, the above suggests  highlighting a feature on an instrument while the user is manipulating the instrument to perform the manual task), 
Regarding claim 31, a camera, operably coupled to the at least one processor, to record the series of images of the expert's hand while the expert's hand is performing the manual task ([0072]: e.g. the system already incorporates a camera for recording the performer’s hand and finger positions as the performer is playing the musical instrument). 
Regarding claim 33, Daniels in view of Bradski teaches the claimed limitations as discussed above.
	Regarding the limitation, “wherein the camera is configured to acquire at least one calibration image of the expert's hand”, Bradski teaches a calibration process of a camera included in a head-worn module, so that images being captured can be adjusted ([0820]).  
	It is worth noting that Daniels already suggests the implementation of a head wearable device (eyeglasses) that includes a camera for recording the performer’s hand and/or fingers while the performer is playing the musical instrument ([0072]).  
	Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Daniels in view of Bradski; for example, by incorporating an algorithm for calibrating the camera; such as capturing one or more images of the performer’s hand/finger playing the musical instrument, and thereby making 
Daniels in view of Bradski teaches the claimed limitations as discussed above. Daniels further teaches: 
Regarding claim 34, wherein the camera is configured to acquire at least one image of the fiducial marker ([0088] lines 7-11; [0089]; [0090]: e.g. a reflective paint or color is applied to the performer’s finger nails; and wherein the system records the performer as the performer is playing the musical instrument. Accordingly, the camera is configured to acquire at least one image of the fiducial marker),
Regarding claim 35, wherein the camera is configured to record the series of images of the expert's hand and to transfer the series of images to the at least one processor for generating the representation of an expert's hand for rendering by the XR device in real time ([0073]; [0081] lines 1-28; [0095] FIG 35: e.g. the processor receives the images captured via the camera, and thereby generates visual sensory cues, including the image representing the hand and finger of the performer. It is also worth noting that the device displays to the user, as the user is playing the musical instrument, the above image representation. Accordingly, the processor is generating the representation of an expert's hand for rendering by the XR device in real time),
Regarding claim 36,  wherein the manual task comprises playing a musical instrument and further comprising: a microphone, operably coupled to the at least one processor, to record music played by the expert on the musical instrument while the camera records the series of images of the expert's hand playing the musical instrument ([0072]: e.g. the exemplary activity involves playing a musical instrument; and the system 
already implements various devices, including a video camera and a microphone, for recording the performer. Accordingly, the task comprises playing a musical instrument and further comprising: a microphone, operably coupled to the at least one processor, to record music played by the expert on the musical instrument while the camera records the series of images of the expert's hand playing the musical instrument).
●	Claims 10, 16, 17,  20, 28 and 32 are rejected under 35 U.S.C.103 as being unpatentable over Daniels 2017/0358235 in view of Bradski 2016/0026253 and further in view of Dillavou 2013/0308827.
Regarding each of claims 10 and 32, Daniels in view of Bradski teaches the claimed limitations as discussed above.
	Daniels further teaches, acquiring or recording the series of images of the expert’s hand at a first frame rate ([0072]: e.g. the system is utilizing a camera for recording the performer’s hands and finger positions; and therefore, it is understood that the video is being recorded at a particular frame rate).
Daniels does not explicitly describe, rendering the model of the expert's hand at a second frame rate different than the first frame rate.
	However, Dillavou discloses a system that implements configurable parameters for rendering virtual images (e.g. the model of an expert's hand) at a second frame rate different than a first frame rate ([0095]).
 Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Daniels in view of Bradski and further in view of Dillavou; for example, by incorporating an algorithm that allows the user to adjust one or more parameters regarding the virtual mages being displayed (e.g. slowing the frame rate of the virtual image being displayed, etc.), in order to provide the user with an option to control the training routine according to the user’s specific needs. 
Regarding claim 16, Daniels in view of Bradski teaches the claimed limitations as discussed above.
Daniels does not explicitly describe, wherein rendering the model of the expert's hand comprises distributing rendering processes across a plurality of processors.
However, Dillavou discloses a system that renders a model of expert's hand, including distributing rendering processes across a plurality of processors ([0117] to [0121]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Daniels in view of Bradski and further in view of Dillavou; for example, by arranging the system to interact with one or more online users, wherein the recording of the performer is distributed, via a server, to one or more devices (e.g. augmented reality eyeglasses, etc.); and thereby displaying—on each device—the visual sensory cues, including images depicting the hand and finger positions of the performer, etc., in order to enable the system to easily train multiple users more efficiently.  
Regarding claim 17, Daniels in view of Bradski and further in view of Dillavou; taches the claimed limitations as discussed above. 
The limitation, “wherein the plurality of processors comprises a first processor operably disposed in a server and a second processor operably disposed in the XR device”, is already addressed above according to the modification per claim 16.  
Daniels in view of Bradski teaches the claimed limitations as discussed above.
Daniels does not explicitly describe, rendering the model of the expert's hand at a variable speed. 
However, Dillavou discloses a system that implements configurable parameters for rendering virtual images (e.g. the model of an expert's hand) at a variable speed ([0095]).
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Daniels in view of Bradski and further in view of Dillavou; for example, by incorporating an algorithm that allows the user to adjust one or more parameters regarding the virtual mages being displayed (e.g. slowing the frame rate or speed of the virtual image being displayed, etc.), in order to provide the user with an option to control the training routine according to the user’s specific needs. 
●	Claim 12 is rejected under 35 U.S.C.103 as being unpatentable over Daniels 2017/0358235 in view of Bradski 2016/0026253 and further in view of Javanbakht 2018/0068577.
Regarding claim 12, Daniels in view of Bradski teaches the claimed limitations as discussed above. 
Daniels further teaches, wherein generating the model of the expert's hand and rendering the model of the expert's hand is performed in real time ([0073]; [0081] lines 1-28 and also see FIG 35: e.g. the visual sensory cues, such as the image representing the hand and finger of the performer, are displayed and superimposed on the user’s hand as the user is playing the instrument. Accordingly, the process of generating the model of the expert's hand and rendering the model of the expert's hand is performed in real time).
Although Daniels does not explicitly describe that the above rendering is done while recording the series of images, Daniels describes a setting where the performer and the student wear haptic/visual gloves during the recording and learning of the learning session, and wherein the haptic/visual gloves indicate to the user haptic and visual cues corresponding to the playing of a piece of music ([0077] , [0078]). 
Furthermore, Javanbakht discloses a system that provides, via an augmented reality system, one or more visual guidance to a user regarding a task ([0014], [0019]); wherein the system also implements a videoconferencing scheme that allows a practitioner to communicate with the user; and thereby the user receives one or more visual guidance in real-time while the actions of the practitioner are being recorded ([0037], [0043], [0046]).
 Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Daniels in view of Bradski and further in view of Javanbakht; for example, by incorporating an option to conduct the recording and learning sessions substantially at the same time, wherein the system generates one or more visual cues to the user (e.g. superimposing a representation of the performer’s hand on the user’s hand, etc.) substantially in real time, as the system is recording images of the performer playing the musical instrument, in order to establish a further arrangement that allows the performer to provide one or more instant trainings to the user, so that the user would have a better chance to easily improve his/her skills. 

Response to Arguments.
6.	Applicant’s arguments have been fully considered (the arguments filed on 12/28/2020). 
(i)	Applicant’s arguments directed to claim 1 are not persuasive. Applicant argues, 
Applicant has amended claim 1 as described below. As amended, independent claim 1 is nonobvious over Daniels in view of Bradski because the cited references, whether considered alone or in combination, fail to teach or suggest each and every limitation of independent claim 1. Specifically, the combination of Daniels and Bradski fails to teach or suggest at least the following: 
• recording a series of images of an expert's hand with a camera by acquiring at least one image of a fiducial marker on the expert's hand or an instrument associated with the manual task while the expert's hand is performing the manual task;
On page 3 of the Office Action, the Office argued that Daniels teaches " ... recording a series of images of an expert's hand with a camera while the expert's hand is performing the manual task." The Office cited paragraphs [0067] and [0072], specifically" ... and where a video camera is implemented to record hand and finger positions of a performer as the performer is playing the musical instrument." The amendments to claim 1 clarify that Applicant's method is distinct from Daniels in that it allows for recording to be tracked not only by markers on the user's hand, but on the instrument as well. 
Daniels primarily relies on haptic/visual feedback gloves to record a user as they perform, but also allows for individual finger tracking based on markers, such as lights, reflectors, or painted nails. Daniels at [0072], [0089]. Applicant's method also records a user's hand as they perform, but additionally records calibration images that include imaging the instrument in conjunction with the imaging of the user's hands. Applicant at [0046]-[0047]. The fiducial markers that track the user's hands may also appear on the instrument itself to provide a reference for the positioning of the expert's hands. Applicant at [004 7]-[0048], 403 at FIG. 4B. Daniels does not use any markings to track or record the instrument played by the user, and thus does not teach or suggest all required elements of Applicant's claim 1.

	Applicant appears to misconstrue the amendment made to claim 1. For instance, Applicant asserts, “The amendments to claim 1 clarify that Applicant's method is distinct from Daniels in that it allows for recording to be tracked not only by markers on the user's hand, but on the instrument as well”

does not necessarily require a fiducial marker to be placed on both of the user’s hand and the instrument. It is worth noting the context of the term “at least one of”, as used in the limitation, “recording a series of images of an expert's hand with a camera by acquiring at least one image of 
a fiducial marker associated with the manual task on the expert's hand or an instrument while the expert's hand is performing the manual task” (emphasis added). 
Accordingly, given the reasonable interpretation of the above limitation, the claim requires at least one image of (i) a fiducial marker associated with the manual task on the expert's hand or (ii) an instrument.
Even if one assumes that the second alternative was intended to mean a fiducial marker associated with an instrument, the claim still requires at least one image of the two alternatives, (i) a fiducial marker associated with the manual task on the expert's hand or (ii) a fiducial marker associated with an instrument.
The above observations demonstrate that Applicant’s assertion is not consistent with the amendment. Particularly, Applicant incorrectly assumes that the claim requires the tracking of a fiducial marker (i) on the user’s hand and (ii) on the instrument.   
It is also worth noting that the sections that Applicant identified from the disclosure ([0047] and [0048]; FIG 4B. label ‘403’) do not necessarily support Applicant’s assertion. Particularly, Applicant asserts that “The fiducial markers that track the user's hands may also appear on the instrument itself to provide a reference for the positioning of the expert's hands. Applicant at [0047]-[0048], 403 at FIG. 4B”.  
However, the sections identified above do not necessarily indicate any specific reason as to why the markers “may also appear on the instrument”, let alone the specific reason that Applicant is asserting. 

In addition, and without waiving any other arguments, dependent claim 12 is nonobvious over Daniels in view of Bradski because the cited combination fails to teach or suggest each and every limitation of the claim. 
Daniels teaches recording a performance that can be converted into a lesson that can be later projected and overlaid onto a user's hands. Daniels at [0044], [0072]. The steps in Daniels are limited to pre-recording, and do not contemplate real-time conversion of a performance into a lesson to be overlaid onto a user as Applicant's system does. Applicant's system can project its model in real-time, "as it acquires the video imagery of the instructor's hand." Applicant at [0029]. Applicant has amended claim 12 to emphasize this real-time feature. Because Daniels does not contemplate real-time recording and projecting of a performance as disclosed by Applicant, it does not teach or suggest all elements required by Applicant's claim 12 . . .

However, regarding claim 12, Daniels already suggests a setting where the performer and the student wear haptic/visual gloves during the recording and learning of the learning session, and wherein the haptic/visual gloves indicate to the user haptic and visual cues corresponding to the playing of a piece of music ([0077] , [0078]). 
The above setting suggests the act of conducting the recording and the learning process substantially concurrently. 
Moreover, Javanbakht describes a system that provides, via an augmented reality system, visual guidance to a user regarding a task ([0014], [0019]); wherein the system also implements a videoconferencing scheme, which allows a practitioner to communicate with the user in real-time; and thereby the user receives one or more visual guidance—in real-time—while the actions of the practitioner are being recorded ([0037], [0043], [0046]).
Thus, as already pointed out above (see the analysis presented with respect to claim 12), the artisan would be motivated to modify Daniels’ system; for example, by incorporating an option to conduct the recording and learning sessions substantially at the same time, wherein the system generates one or more visual cues to the user 
In this regard, Applicant’s argument does not consider such obvious modification that the artisan makes to Daniels’ system. Instead, Applicant is relying merely on one of the exemplary implementations discussed in the reference. Consequently, Applicant’s arguments are not persuasive.

(iii)	Applicant’s arguments directed to claim 21 are not persuasive. Applicant argues, 
Applicant has amended claim 21 as described below. As amended, independent claim 21 is nonobvious over Daniels in view of Bradski because the cited references, whether considered alone or in combination, fail to teach or suggest each and every limitation of independent claim 21. Specifically, the combination of Daniels and Bradski fails to teach or suggest at least the following: 
• an extended reality (XR) device, operably coupled to the processor, to render the model of the expert's hand overlaid on the user's hand aligned by at least one of the user's hand, a fiducial marker on the user's hand or instrument, or an instrument manipulated by the user while the user is performing the manual task so as to guide the user in performing the manual task 
The Office argued on page 11 that Daniels teaches "render the model of the expert's hand overlaid on the user's hand ... ", by "generat[ing] ... one or more visual sensory cues ... a computer-generated image of a hand superimposed on the user's hand ... " citing paragraphs [0073] and [0081] of Daniels. However, Daniels does not teach alignment of the expert's hand by a marking on the instrument. Daniels teaches alignment via tracking of a glove worn by the user. FIG. 26, FIG. 35. The amendments to claim 21 clarify that Applicant's method allows for alignment not only by markings on a user's hands, but also markings on the instrument itself Applicant at [0068]. Tracking the combination of fiducial markers on both a user's hands and the instrument allows for improved accuracy by giving the system at least two reference points by which to align the digital image. Applicant at [0048]. Because Daniels does not contemplate user tracking relative to the instrument itself it does not teach or suggest all elements required by Applicant's amended claim 21 . . .


The amendments to claim 21 clarify that Applicant's method allows for alignment not only by markings on a user's hands, but also markings on the instrument itself”  
However, unlike Applicant’s assertion, the claim is requiring just one of the listed alternatives. It is again worth noting the term “at least one of”, as used in the limitation, “the model of the expert's hand overlaid on the user's hand aligned by at least one of the user's hand, a fiducial marker on the user's hand or instrument, or an instrument manipulated by the user while the user is performing the manual task so as to guide the user in performing the manual task” (emphasis added). Accordingly, given the context of the limitation above, Daniels is required to suggest just one of the alternatives listed in the claim; such as the one directed to overlaying the model of the expert's hand on the user's hand aligned by the user's hand (see FIG 35).  
The observation above confirms that Daniels still teaches claim 21 as currently amended. Consequently, Applicant’s argument are again not persuasive. 
In addition, Applicant’s rationale directed to the disclosed invention does not appear to be consistent with the original disclosure. For instance, Applicant asserts, “Tracking the combination of fiducial markers on both a user's hands and the instrument allows for improved accuracy by giving the system at least two reference points by which to align the digital image” (emphasis added).
However, quite contrary to Applicant’s assertion, the disclosure does not necessarily contemplate the need to track such combination of fiducial markers on both a user's hands and the instrument for improved accuracy. Instead, the disclosure is emphasis added),

“Accuracy can be further improved through use of scan registration points or fiducial markers 405a and 405b (collectively, fiducial markers 405) placed on the expert’s hand 401 (e.g., on a glove, temporary tattoo, or sticker) or the instruments (here, a guitar 403) related to the task as shown in FIG. 4B . . .  Multiple fiducial markers 405 can be used to provide greater fidelity to identify objects with multiple degrees of freedom, e.g., a marker or dot 407 can be placed on each phalange of the expert’s fingers, as shown in FIG. 4B. The fiducial markers may be drawn, printed, incorporated into sleeve, e.g., a glove or a sleeve for an instrument, or any other means of placing a fiducial marker on a hand or an instrument”

“	In order to display the expert’s hands correctly, the model of the expert’s hands is aligned to the user using references that can be viewed by the XR system 230, such as the user’s hands, a fiducial marker, or an instrument used to perform the task. For example, the XR system 230 can record a calibration image that includes a reference, e.g., a fiducial marker on a piano or an existing pipe assembly in a building. Once a reference is identified, the model of the expert’s hands can be displayed in a proper position and orientation in relation to the stationary reference, e.g., display expert’s hands slightly above the piano keys of a stationary piano. If the XR system 230 includes an accelerometer and a location tracking device, the XR system 230 can monitor the location and orientation of the user relative to the reference and adjust the rendering of the expert’s hands accordingly as the user moves”

The excerpts above confirm that Applicant’s assertion directed to the disclosed invention is also inaccurate. 
Thus, at least for the reasons discussed above, the Office concludes that the current claims are obvious over the prior art. 

Conclusion

Applicant’s amendment necessitated the new grounds of rejection presented in this final office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN HUNTER can be reached on (571) 270-7791. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715